DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US 20210406503).
Regarding claim 1, Hu discloses (Figs. 1-6) a display module, comprising a first substrate (16), a surface of one side of the first substrate being provided with an image sensor (14), a color filter layer (13), and a black matrix (131), a surface of the other side of the first substrate being provided with a collimator (17), the color filter layer and the black matrix being disposed in a same layer (section 0036), the image sensor (14) being located between the black matrix (131) and the first substrate (16), and the collimator (17) and the image sensor (14) being arranged at intervals along a direction perpendicular to the first substrate.
Regarding claim 3, Hu discloses (Figs. 1-6) the collimator (17) is provided with a plurality of light transmission holes (171), and axes of the light transmission holes are perpendicular to the image sensor (14).
Regarding claim 4, Hu discloses (Figs. 1-6) the display module has a fingerprint recognition region (22), both the collimator and the image sensor are located in the fingerprint recognition region, and the fingerprint recognition region extends to an edge of the first substrate.
Regarding claim 5, Hu discloses (Figs. 1-6) in the direction perpendicular to the first substrate (16), a center of a projection of the collimator (17) overlaps with a center of a projection of the image sensor (14).
Regarding claim 6, Hu discloses (Figs. 1-6) there are a plurality of collimators (17) and image sensors (14), the plurality of collimators and the plurality of image sensors are all disposed at intervals, and the plurality of collimators and the plurality of image sensors are arranged in one-to-one correspondence.
Regarding claim 7, Hu discloses (Figs. 1-6) the image sensor comprises a plurality of optical-to-electrical conversion units connected in series, the optical-to-electrical conversion unit comprises a photodiode and a first thin film transistor, and the photodiode is electrically connected to the first thin film transistor (section 0035).
Regarding claim 8, Hu discloses (Figs. 1-6) the display module further comprises a second substrate (11), a surface of one side of the second substrate facing the first substrate is provided with a second thin film transistor, and a liquid crystal layer (12) is disposed between the second substrate and the first substrate.
Regarding claim 9, Hu discloses (Figs. 1-6) an electronic device, comprising a display module, the display module comprising a first substrate (16), a surface of one side of the first substrate being provided with an image sensor (14), a color filter layer (13), and a black matrix (131), a surface of the other side of the first substrate being provided with a collimator (17), the color filter layer and the black matrix being disposed in a same layer (section 0036), the image sensor (14) being located between the black matrix (131) and the first substrate (16), and the collimator (17) and the image sensor (14) being arranged at intervals along a direction perpendicular to the first substrate.
Regarding claim 11, Hu discloses (Figs. 1-6) the collimator (17) is provided with a plurality of light transmission holes (171), and axes of the light transmission holes are perpendicular to the image sensor (14).
Regarding claim 12, Hu discloses (Figs. 1-6) the display module has a fingerprint recognition region (22), both the collimator and the image sensor are located in the fingerprint recognition region, and the fingerprint recognition region extends to an edge of the first substrate.
Regarding claim 13, Hu discloses (Figs. 1-6) in the direction perpendicular to the first substrate (16), a center of a projection of the collimator (17) overlaps with a center of a projection of the image sensor (14).
Regarding claim 14, Hu discloses (Figs. 1-6) there are a plurality of collimators (17) and image sensors (14), the plurality of collimators and the plurality of image sensors are all disposed at intervals, and the plurality of collimators and the plurality of image sensors are arranged in one-to-one correspondence.
Regarding claim 15, Hu discloses (Figs. 1-6) the image sensor comprises a plurality of optical-to-electrical conversion units connected in series, the optical-to-electrical conversion unit comprises a photodiode and a first thin film transistor, and the photodiode is electrically connected to the first thin film transistor (section 0035).
Regarding claim 16, Hu discloses (Figs. 1-6) the display module further comprises a second substrate (11), a surface of one side of the second substrate facing the first substrate is provided with a second thin film transistor, and a liquid crystal layer (12) is disposed between the second substrate and the first substrate.
Regarding claim 17, Hu discloses (Figs. 1-6) a backlight module (30), the display module further comprising a second substrate (11), a side of the second substrate facing away from the first substrate being provided with a second polarizer (20), and the backlight module being disposed on a side of the second polarizer facing away from the second substrate.
Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display module of claim 2, in particular the limitations of a side of the first substrate facing away from the image sensor is provided with a first polarizer, a surface of one side of the first polarizer facing the first substrate is provided with a concave portion, and the collimator is located in the concave portion. The prior art does not disclose or suggest the electronic device of claim 10, in particular the limitations of a side of the first substrate facing away from the image sensor is provided with a first polarizer, a surface of one side of the first polarizer facing the first substrate is provided with a concave portion, and the collimator is located in the concave portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871